Citation Nr: 0310248	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  96-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased evaluation for a seizure 
disorder, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted a 40 percent rating, and denied an 
evaluation higher than 40 percent for the veteran's seizure 
disorder.

The Board notes that the veteran was originally service 
connected for a craniotomy, history of cerebrospinal fluid 
rhinorrhea, pneumococcal meningitis and seizure disorder by 
rating decision dated in September 1980 under the then in 
effect diagnostic code 9399, and a 10 percent evaluation was 
assigned.  The RO subsequently recharacterized the service-
connected disability as a seizure disorder due to craniotomy 
with history of cerebrospinal fluid rhinorrhea and 
pneumococcal meningitis by rating decision dated in August 
1981 and a 40 percent evaluation was assigned thereto.  

By rating decision dated in June 1982, the veteran's seizure 
disorder was disassociated with the cerebrospinal fluid 
rhinorrhea and skull defect and a separate 40 percent 
evaluation was assigned with a period of temporary total 
rating for a hospitalization.  That evaluation was later 
reduced based on routine evaluation and eventually increased 
again to 40 percent by a rating decision dated in September 
1995, and effective from January 1995.  The veteran appeals 
the subsequent denial of a rating in excess of that 40 
percent evaluation.  A Board decision in March 1998 remanded 
this claim for further development.  That development having 
been completed, this claim now returns to the Board.


FINDING OF FACT

The veteran's seizure disorder is currently manifested by 
minor seizures occurring no more than 5 to 8 times a week.
CONCLUSION OF LAW

The criteria have not been met for an evaluation higher than 
40 percent for a seizure disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed September 1995 
rating action, and were provided a Statement of the Case 
dated January 1996, and a Supplemental Statement of the Case 
dated December 2002, as well as a Board Remand dated March 
1998.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO sent the veteran a letter in December 
2002, explaining the veteran's rights under the VCAA.  The RO 
has also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded two examinations during the course of this claim, 
dated February 2000 and May 2002.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus, as 
the veteran has been informed as to which party will get 
which evidence, as all the evidence has been obtained, the 
Board can proceed.  See Quartucccio v. Principi, 16 Vet. App. 
183 (2002).


Facts

Several of the treatment records received noted that the 
veteran has been diagnosed with pseudoseizures that were 
stable.

From February 26, 1995, through March 3, 1995, the veteran 
was admitted to the hospital for 24 hour video 
electroencephalogram monitoring for four days.  The veteran 
was admitted for evaluation of staring episodes and left 
temporal headaches.  Neurological examination revealed that 
he was alert and oriented.  Cranial nerves were intact except 
for the right pupil, which was dilated more then the left.  
Motor strength was 5/5 in all groups.  Extremities had normal 
bulk and tone.  The veteran had decreased pinprick on the 
right face, otherwise, it was normal to touch and pain.  Deep 
tendon reflexes were 2+ bilaterally.  Ankles were 1+ and toes 
were downgoing.  

During the veteran's hospital stay, he had two episodes.  One 
on February 27th was characterized by 30-40 seconds of some 
jerking contractions in his legs.  The veteran remained 
conscious and was able to avoid spilling a cup in his hand 
during that episode.  No EEG changes were recorded during 
that event.  The veteran had another episode on February 
29th, which was characterized by staring ahead for about 30 
seconds with no body movements.  Again, EEG monitoring did 
not show any changes.  The veteran stated that the second 
episode was very much similar to those which he had 
experienced at home.  The veteran admitted that these 
episodes occurred during stressful and emotional times.  If 
they occurred while he was driving, he was able to pull his 
car over to the side of the road safely.

It was noted that the veteran also experienced headaches.  He 
was noted to have been seen by a psychiatrist, with a working 
diagnosis of dysthymia.  The veteran was diagnosed with 
pseudoseizures, possible vascular headaches, and dysthymia.

The veteran underwent epilepsy monitoring for three days in 
February 2000.  During that time, no events were observed, 
and the veteran had a normal study.  The examiner indicated 
that there was no evidence of an epileptic seizure disorder.

The veteran received a VA examination in February 2000.  The 
report of that examination indicates that the veteran 
reported that he began having spells/seizures right after he 
developed meningitis from his head injury, and at that time 
he was also having tonic/clonic seizures.  He indicated that 
later, over the years, he began having spells that felt as if 
gravity had been turned up and the plate in the front of his 
head was being pulled down to the ground.  He denied any loss 
of awareness at that time.  There was no lip smacking, 
chewing, or swallowing.  It was noted that he was initially 
monitored in 1995 when he had two spells during a 24-hour 
period, but that, during these spells, there was no EEG 
change, and they were thought to be non-epileptic seizures, 
also known as pseudoseizures.

Upon examination, the veteran was noted to be alert and 
oriented times three.  Language was intact.  The examiner 
noted the deformities from the veteran's previous head 
injury.  Motor strength was 5/5 throughout, with normal bulk 
and tone.  Sensory examination was intact.  Gait was normal 
for heel, toe, and tandem walk.  Reflexes were 2+ throughout.  
The veteran was diagnosed with non-epileptic seizures, also 
known as pseudoseizures.  The examiner indicated that the 
veteran did not give any history to suggest that he had 
seizures in the past.  The veteran noted that his seizures 
stopped in the 1990s.  The examiner indicated that the test 
in 1995, in which there was no change in the veteran's EEG, 
was indicative of non-epileptic seizures, also known as 
pseudoseizures.  The examiner noted that the veteran was 
monitored again in February 2000 in which extended monitoring 
did not reveal any epileptic events or abnormalities 
suggestive of a seizure disorder.  The examiner noted that 
the veteran's workup had been negative.  The examiner 
indicated that it was possible that he did have generalized 
tonic clonic seizures at the time of meningitis which is not 
unusual.  However, he doubted that the veteran had epilepsy 
per se.  Pseudoseizures usually occur in people who have 
underlying neuropsychiatric problems, such as depression.  
These occur subconsciously and many times the veteran is not 
aware of their spells.  The examiner noted that a CT of the 
head was also obtained without contrast that showed no 
significant inter cranial abnormalities.  There was no 
evidence of mass or hydrocephalus.  The CT did show his old 
bifrontal craniotomy and facial fracture of the left orbit.

Further VA examination in February 2000 diagnosed the veteran 
with major depression and dysthymia.  The examiner at that 
time indicated that the veteran's diagnoses were not related 
in any way to his service connected seizure disorder and 
status post craniotomy.

The veteran received an examination from a VA contractor in 
May 2002.  The report of that examination indicates that the 
veteran reported developing a seizure disorder following a 
severe vehicular accident in November 1977, which was 
generally grand mal seizures, the last episode of which was 
in 1990.  It was noted that the veteran had developed petit 
mal seizures for the past 5 years.  He reported that he was 
not on any anticonvulsants, except that he took Vistaril.  He 
indicated that, for the past months, he had hundreds of 
attacks of his petit mal, more so than in previous years.  He 
reported being able to manage his petit mal seizures, and 
they did not cause him any loss of consciousness or 
incontinence.  These petit mal seizures worried him in that 
he was afraid that he might lose his driver's license.  He 
indicated that if he was conscious that his seizure was 
coming, he would stop driving or any activity.  

Upon examination, the examiner noted the veteran's facial 
scarring.  Septal deviation was to the left, with 30% 
obstruction.  The neck showed limited range of motion.  
Cranial nerve examination was within normal limits.  
Coordination was normal, motor function of upper extremities 
as well as lower extremities were within normal limits.  
Sensory and reflexes were also within normal limits.  Skull 
X-ray showed a large craniotomy defect involving both frontal 
bones.  Changes of the left ethmoid sinuses and the frontal 
sinuses were again noted.  The veteran was diagnosed with a 
seizure disorder, petit mal.  The examiner indicated that the 
diagnosis was based on the subjective factor of focal 
twitching, and that there were no objective factors 
supporting this diagnosis.


The Law

It is maintained by the veteran and his representative that 
the 40 percent disability evaluation currently assigned to 
the veteran's seizure disorder is inadequate.  Under the laws 
administered by the VA, disability evaluations are determined 
by the application of a schedule of ratings, which is based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  The VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through the 
assertions and issues raised in the record.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

The veteran's seizure disorder is currently rated as 40 
percent disabling under the general rating formula for 
seizure disorder.  Under this code, a 20 percent evaluation 
is warranted when there has been at least 1 major seizure in 
the last 2 years or there have been at least 2 minor seizures 
in the last 6 months.  A 40 percent evaluation requires at 
least 1 major seizure in the last 6 months or 2 major 
seizures in the last year; or an average of at least 5 to 8 
minor seizures weekly.  A 60 percent evaluation requires an 
average of at least 1 major seizure in 4 months over the last 
year; or 9 to 10 minor seizures per week.  An 80 percent 
evaluation requires an average of at least 1 major seizure in 
3 months over the last year; or more that 10 minor seizures 
weekly.  A 100 percent evaluation requires an average of at 
least 1 major seizure per month over the last year. 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8910, 8911 (2002).

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head. 


Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran's seizure disorder, diagnosed as 
pseudoseizures, is currently properly rated as 40 percent 
disabling.  In this regard, the Board recognizes that the 
veteran, in his Form 9 dated March 1996, stated that he had 
at least two major, and more than 10 minor, seizures a week.  
However, the Board notes that there is no evidence of record 
to indicate that the veteran has had any major seizures 
during the course of this appeal.  In this regard, the 
veteran has not reported, and has not been seen to have, 
tonic-clonic convulsion seizures with unconsciousness during 
this appeal period.  Specifically, it was noted during his 
hospitalization in February 1995 that he did not lose 
consciousness during his seizures, and the veteran himself 
reported during a VA contractor examination in May 2002 that 
he did not have any loss of consciousness from his seizures, 
and that he had last had a grand mal seizure in 1990.  
Therefore, the Board finds that the veteran does not suffer 
from major seizures.

As to minor seizures, although the veteran has reported that 
he has more than 10 such seizures a week, the Board notes 
that monitoring for four days in February 1995 noted only two 
seizures, and monitoring for three days in February 2000 
noted no seizures.  Resolving all doubt in favor of the 
veteran, the Board finds that the evidence of record tends to 
indicate that the veteran has no more than 5 to 8 minor 
seizures a week, which level of disability would warrant the 
veteran a 40 percent rating, the rating the veteran is 
currently receiving.  In that regard, there is no competent 
evidence to support a conclusion that he has 9 to 10 minor 
seizures per week.  Thus, the evidence shows he more nearly 
approximates the 40 percent rather than the 60 percent 
rating.  As such, the lower rating is properly assigned.  
38 C.F.R. § 4.7.

Accordingly, the Board finds that the veteran is currently 
properly rated as 40 percent disabling for his seizure 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation for a seizure 
disorder, currently evaluated as 40 percent disabling, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

